Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 1 of 8



                             United States District Court
                                       for the
                             Southern District of Florida

   Mario Del Valle and others,            )
   Plaintiffs,                            )
                                          )
   v.                                     ) Civil Action No. 19-22619-Civ-Scola
                                          )
   Trivago GMBH and others,               )
   Defendants.
                         Order on the Motions to Dismiss
         Now before the Court are the Defendants’ motions to dismiss. The
  Defendants Booking.com BV and Booking Holdings Inc. (the “Booking
  Defendants”) filed a motion to dismiss (ECF No. 52), and the Defendants Expedia
  Group, Inc., Hotels.com L.P., Hotels.com GP, and Orbitz, LLC (the “Expedia
  Defendants”) filed a separate motion to dismiss (ECF No. 53). For the reasons
  set forth below, the Defendants’ motions are granted.
        1. Background
         The Plaintiffs Mario Del Valle, Enrique Falla, and Angelo Pou filed this
  action against the Defendants pursuant to Title III of the Cuban Liberty and
  Democratic Solidarity Act (the “Helms-Burton Act” or the “Act”). (ECF No 1.) The
  Act creates a private right of action against any person who “traffics” in
  confiscated Cuban property. See 22 U.S.C. § 6082(a)(1)(A). A purpose of the
  Helms-Burton Act is to “protect United States nationals against confiscatory
  takings and the wrongful trafficking in property confiscated by the Castro
  Regime.” 22 U.S.C. § 6022(6).
         Each of the Plaintiffs claim to be an heir to one of three beach-front
  properties in Cuba that were confiscated by the Cuban Government shortly after
  the revolution in 1959. (ECF No. 50 at 2.) After seizing the properties, the Cuban
  government demolished the beach houses on the Falla Property and the Del Valle
  Property, and established a hotel called the Starfish Cuatro Palmas on the land.
  (Id.) The government established the Memories Jibacoa Resort on the Muniz
  Property. (Id. at 3.) The Starfish Cuatro Palmas and the Memories Jibacoa are
  offered as lodging to visitors, including visitors who are Florida and United States
  residents, through online booking providers like Expedia, Inc. and Booking.com.
  (Id.)
         The Defendants have allegedly trafficked in the properties by renting hotel
  rooms to tourists and visitors from the United States and all over the world. On
  August 6, 2019, the Plaintiffs sent a notice to the Defendants informing the
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 2 of 8



  Defendants of their intent to commence a lawsuit unless the Defendants ceased
  trafficking on the Plaintiff’s properties. (Id. at ¶ 44.) Despite notice of this suit,
  the Defendants have since continued to promote the hotels on the properties on
  their websites, which are accessible in Florida. (Id.)
        2. Legal Standard
         Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack
  of personal jurisdiction. “A court must dismiss an action against a defendant
  over which it has no personal jurisdiction.” Verizon Trademark Servs., LLC v.
  Producers, Inc., 810 F. Supp. 2d 1321, 1323-24 (M.D. Fla. 2011). To withstand
  a motion to dismiss, the plaintiff must plead sufficient facts to establish a prima
  facie case of jurisdiction over the non-resident defendant’s person. Virgin Health
  Corp. v. Virgin Enters. Ltd., 393 F. App’x 623, 625 (11th Cir. 2010). The district
  court must accept the facts alleged in the complaint as true, to the extent they
  are uncontroverted by the defendant’s affidavits. See Consol. Dev. Corp. v.
  Sherritt, Inc., 216 F.3d 1286, 1291 (11th Cir. 2000). If the defendant sustains its
  burden of challenging the plaintiff’s allegations through affidavits or other
  competent evidence, the plaintiff must substantiate the jurisdictional allegations
  in the complaint by affidavits, testimony, or other evidence of its own. Future
  Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000).
         “Whether the court has personal jurisdiction over a defendant is governed
  by a two-part analysis.” Verizon Trademark Servs., 810 F. Supp. 2d at 1324.
  First, the court must determine whether the applicable state long-arm statute is
  satisfied. Future Tech. Today, 218 F.3d at 1249. “When a federal court uses a
  state long-arm statute, because the extent of the statute is governed by state
  law, the federal court is required to construe it as would the state’s supreme
  court.” Lockard v. Equifax, Inc., 163 F.3d 1259, 1265 (11th Cir. 1998); see also
  Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357,
  1361 (11th Cir. 2006). Second, if the state long-arm statute is satisfied, the
  court must analyze “whether the exercise of jurisdiction over the defendant
  comports with the Constitution’s requirements of due process and traditional
  notions of fair play and substantial justice.” Verizon Trademark Servs., 810 F.
  Supp. 2d at 1324; Sculptchair, Inc. v. Century Arts, 94 F.3d 623, 626 (11th Cir.
  1996).

        3. Discussion
       The Plaintiffs argue that the Defendants are subject to the Court’s specific
  under § 48.193(1)(a)(1) and § 48.193(1)(a)(2) and its general jurisdiction under §
  48.193(2). The Court will address each in turn.
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 3 of 8



        A. Specific Jurisdiction under § 48.193(1)(a)(1), Florida Statutes
         The Plaintiffs argue that the Court has specific personal jurisdiction over
  the Defendants under § 48.193(1)(a)(1), Florida Statutes, because the
  Defendants engage in business in Florida, and that business is related to the
  cause of action at issue in this case. A defendant is subject to personal
  jurisdiction under that subsection by “operating, conducting, engaging in, or
  carrying on a business venture in this state or having an office or agency in this
  state.” § 48.193(1)(a)(1). Unless the Defendants’ business activities with the
  forum rise to the general jurisdiction standard of “substantial and not isolated,”
  it is not sufficient that a Defendant engages in business with the forum. “There
  must be a direct affiliation, nexus, or substantial connection between the basis
  for the cause of action and the business activity.” Brunner v. Texas A&M
  University 12th Man Foundation, 2015 WL 13650035, at *4 (S.D. Fla. June 23,
  2015) (Dimitrouleas, J.) (citing Citicorp Ins. Brokers (Marine), Ltd. v. Charman,
  635 So. 2d 79, 82 (Fla. 1st DCA 1994)). Therefore, the Court must determine
  whether the Defendants were “operating, conducting, engaging in, or carrying on
  a business venture” in Florida, and whether the business venture had a
  substantial connection to the cause of action, or the Helms Burton claim.
          “In order to establish that a defendant is ‘carrying on business’ for the
  purposes of the Florida long-arm statute, the activities of the defendant must be
  considered collectively and show a general course of business activity in the state
  for pecuniary benefit.” Horizon Aggressive Grown, L.P. v. Rothstein-Kass, P.A.,
  421 F.3d 1162, 1167 (11th Cir. 2010). Factors relevant, but not dispositive, to
  this analysis include the presence and operation of an office in Florida, id. (citing
  Milberg Factors, Inc. v. Greenbaum, 585 So. 2d 1089, 1091 (Fla. 3d DCA 1991)),
  the possession and maintenance of a license to do business in Florida, id (citing
  Hobbs v. Don Mealy Chevrolet, Inc., 642 So. 2d 1149, 1153 (Fla. 5th DCA 1994)),
  the number of Florida clients served, id. (citing Milberg Factors, Inc., 585 So. 2d
  at 1091), and the percentage of overall revenue gleaned from Florida clients, see
  id. The Defendants’ alleged contact with the forum is that they “solicit and accept
  reservations from . . . Florida residents,” to stay at the resorts on the Plaintiff’s
  confiscated properties. (ECF No. 50 at ¶¶ 36, 39.) The Second Amended
  Complaint does contain any allegations regarding the relevant factors. It does
  not say whether the Defendants have an office in Florida, whether they are
  licensed to do business in Florida, how many Florida clients are served, and what
  percent of the Defendants’ revenue is gleaned from Florida clients. (See ECF No.
  50.) The Plaintiffs, however, request in their omnibus response that the Court
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 4 of 8



  take judicial notice that the Defendants are registered to conduct business in
  Florida. (ECF No. 64 at 8 n. 9.) 1
         The Second Amended Complaint alleges that the Expedia and
  Booking.com websites are “fully-interactive websites that have robust internet e-
  business capabilities. They have worldwide reach on the internet and are fully
  accessible in Florida.” (ECF No. 50 at ¶ 13.) The Plaintiffs rely on Pathman and
  Renaissance Health for the proposition that maintaining a website that is
  accessible in Florida is sufficient to be considered “carrying on a business
  venture” under § 48.193(1)(a)(1). Pathman v. Grey Flannel Auctions, Inc., 741 F.
  Supp. 2d 1318 (S.D. Fla. 2010) (King, J.); Renaissance Health Publishing, LLC v.
  Resveratrol Partners, LLC, 982 So. 2d 739 (Fla. 4th DCA 2008). However, these
  cases do not support that proposition, and, if anything, demonstrate the
  opposite—that merely having a website accessible in Florida is not sufficient. In
  Pathman, the court determined that the Defendant was conducting business in
  Florida because the defendant “travels to Florida several times a year in order to
  sell and consign auction items;” the defendant also sent catalogues “directly to
  Floridians presumably for their viewing and enticement to buy [d]efendants’
  products.” Pathman, 741 F. Supp. 2d at 1324. The Court also considered the
  Defendants’ call log activity and that 152 Florida residents bid in six of the
  defendant’s auctions. Id. “In addition to the above-mentioned considerations,”
  the court considered that the defendants conducted immediate, interactive sales
  with Florida residents through its website. Id. In Renaissance Health, the court
  decided that it had jurisdiction after considering that “[s]ales to Florida residents
  through the interactive website totaled 2.4% of [the defendant’s] total gross
  domestic sales” and that the defendant “sold books and e-books to Florida
  residents realizing $2,101.83 in sales.” 982 So. 2d at 742. Moreover, the court
  considered that the defendant could reasonably anticipate being haled into court
  in Florida because it disparaged its competitor, whose corporate headquarters
  was in Florida. Id. In contrast, here, the only allegations provided in the Second
  Amended Complaint concern the Defendants’ websites being accessible in
  Florida.
         Therefore, even if the business activity is directly linked to the cause of
  action in this case (which it may or may not be), the Plaintiffs have not
  sufficiently alleged that the Court has specific jurisdiction over the Defendants
  under § 48.193(1)(a)(1). Their allegations in their Second Amended Complaint
  (that the Defendants maintain websites accessible in Florida) and their


        1 The Plaintiffs also cite to an article for the proposition that one of the
  Defendants, Expedia, has an office in Miami, Florida, but the Plaintiffs do not
  explain how the Court may consider this fact. (ECF No. 64 at 9 n. 10.)
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 5 of 8



  additional allegations in the response (that the Defendants are registered to do
  business in Florida) are insufficient to establish that the Defendants are carrying
  on business in Florida.
        B. Specific Jurisdiction under § 48.193(1)(a)(2), Florida Statutes
           The Plaintiffs argue that this Court has specific personal jurisdiction over
  the Defendants under § 48.193(1)(a)(2), Florida Statutes, because they
  committed tortious acts within Florida. Under that subsection, “a person . . .
  who . . . commit[s] a tortious act within this state . . . submits himself or herself
  . . . to the jurisdiction of the courts of this state.” Fla. Stat. § 48.193(1)(a)(2). This
  subsection allows courts to exercise jurisdiction over a defendant who commits
  a tortious act “outside the state that causes injury within Florida.” Mosseri, 736
  F.3d at 1353. According to the Plaintiffs, the tort was committed in Florida
  because the Plaintiffs reside in Florida and because the websites through which
  the Defendants rented the properties were accessible in Florida.
           In making their argument, the Plaintiffs rely only on Mosseri, where the
  Eleventh Circuit held that the tort of trademark infringement caused injury in
  Florida because the website was accessible in Florida. 736 F.3d at 1353.
  However, Mosseri is not analogous because it involved a trademark infringement
  claim in which the infringement occurred through the website. In other words,
  the use of the website constituted the claim itself. Here, the Plaintiffs bring a
  Helms Burton claim, alleging that the Defendants trafficked in their confiscated
  property, which occurred in Cuba. Since the Plaintiffs do not cite any analogous
  caselaw, the Court declines to find that the it has jurisdiction under this
  subsection.
        C. General Jurisdiction under § 48.193(2), Florida Statutes
         The Plaintiffs also argue that the Court has general jurisdiction over the
  Defendants. The Florida long-arm statute provides that “[a] defendant who is
  engaged in substantial and not isolated activity within this state, whether such
  activity is wholly interstate, intrastate, or otherwise, is subject to the jurisdiction
  of the courts of this state, whether or not the claim arises from that activity.”
  Fla. Stat. § 48.193(2). “It is clear that a very high threshold must be met in order
  for general jurisdiction to be exercised over a nonresident defendant in Florida.
  Pathman, 741 F. Supp. 2d at 1323 (citing Helicopteros Nactionales de Colombia,
  S.A. v. Hall, 466 U.S. 408, 414 (1984) (where a foreign defendant’s “contacts with
  Texas consisted of sending its chief executive officer to Houston for a contract-
  negotiation session; accepting into its New York bank account checks drawn on
  a Houston bank; purchasing helicopters, equipment, and training services from
  Bell Helicopter for substantial sums; and sending personnel to Bells’ facilities in
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 6 of 8



  Forth Worth for training,” this did not amount to continuous and systematic
  contact with the forum state)); see also Estate of Fraser v. Smith, 2007 WL
  5007084, at *4-6 (S.D. Fla. Nov. 13, 2007) (Jordan, J.) (holding that general
  jurisdiction in Florida could not be exercised over a foreign tour operator whose
  contact with Florida consisted of purchasing and taking delivery of boats;
  sending two shareholders to negotiate the purchase of the boats; advertising in
  local publications; running an interactive website conducting business; sending
  an employee to attend a five-month course; directing an employee to attend a
  trade show to promote its tours; and entering into commission agreements with
  Florida corporations and individuals).
         Here, the Plaintiffs’ allegation that the Defendants run a website that is
  accessible in Florida falls woefully short of the required allegations to establish
  “substantial and not isolated activity within this state.” Therefore, the Plaintiff
  has not alleged that the Court has general jurisdiction over the parties.
        D. Jurisdictional Discovery
         Buried in the Omnibus Response, the Plaintiffs states that “if the Court
  were to have any doubts about the sufficiency of the defendants’ Florida contacts
  (out of which this action arises), jurisdictional discovery would be warranted.”
  (ECF No. 64 at 13.) The Defendants oppose the Plaintiffs’ request.
         “[F]ederal courts have the power to order, at their discretion, the discovery
  of facts necessary to ascertain their competency to entertain the merits.” Eaton
  v. Dorchester Dev., Inc., 692 F.2d 727, 729 (11th Cir. 1982). “[J]urisdictional
  discovery is favored where there is a genuine dispute concerning jurisdictional
  facts necessary to decide the question of personal jurisdiction; it is not an
  unconditional right that permits a plaintiff to seek facts that would ultimately
  not support a showing of personal jurisdiction.” In re Takata, 396 F. Supp. 3d
  1101, 1156 (S.D. Fla. 2019) (Moreno, J) (citing Bernardele v. Bonorino, 608 F.
  Supp. 2d 1313, 1321 (S.D. Fla. 2009) (Gold, J.)). The Court does not find it
  appropriate to defer ruling on the pending motions to dismiss in order to
  complete jurisdictional discovery for the following reasons.
         First, the Eleventh Circuit has explained that in certain cases district
  courts should not “reserve ruling on [a pending] motion to dismiss in order to
  allow the plaintiff to look for what the plaintiff should have had—but did not
  before coming through the courthouse doors, even though the court would have
  the inherent power to do so.” Id. (citing Lowry v. Alabama Power Co., 483 F.3d
  1184, 1216 (11th Cir. 2007). Here, the Plaintiffs were well-aware of the fact-
  intensive analysis that federal courts apply when deciding issues of personal
  jurisdiction over nonresident defendants. In this case, the Plaintiffs have known
  that the Defendants would argue that this Court lacks personal jurisdiction over
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 7 of 8



  the matter since the Defendants’ filed their first motion to dismiss on March 23,
  2020. (ECF No. 46 at 13-17.) The Plaintiffs have already amended their complaint
  a number of times, and this case has been pending since June 24, 2019. (See
  ECF Nos. 1, 5, 15, 50.) Nevertheless, the Plaintiffs have failed to investigate,
  collect, and allege sufficient facts prior to responding to the motion to dismiss.
  The Plaintiffs include some facts in the motion to dismiss (for example, that
  Expedia has an office in Florida) that it does not include in its Second Amended
  Complaint. The Court is unsure how to consider this fact because the Plaintiffs
  do not attach a sworn declaration containing these jurisdictional facts, nor do
  they ask the Court to take judicial notice of these facts.
         Second, there is no genuine factual dispute concerning personal
  jurisdiction because none of the parties submitted affidavit or declaration
  evidence in support of, or in opposition to, the exercise of personal jurisdiction
  over the Defendants. Without such a dispute, the Court need defer ruling on the
  otherwise extensively briefed Motions to Dismiss after the Plaintiffs have had at
  least three attempts to adequately plead jurisdiction. See Bernardele, 608 F.
  Supp. 2d at 1321 (“[J]urisdictional discovery is favored where there is a genuine
  dispute concerning jurisdictional facts necessary to decide the question of
  personal jurisdiction . . .”); Peruyero v. Airbus, S.A.S., 83 F. Supp. 3d 1283, 1290
  (S.D. Fla. 2014) (Cooke, J.) (denying request for jurisdictional discovery and
  granting motion to dismiss for lack of specific jurisdiction where there was “no
  genuine dispute on a material jurisdictional fact”); see also In re Takata, 396 F.
  Supp. 3d at 1156 (denying request for jurisdictional discovery because there is
  no personal jurisdiction factual dispute since “none of the parties submitted
  affidavit or declaration evidence.”)
         Third, Plaintiffs’ hedged request is procedurally improper. Instead of
  formally moving the Court to defer ruling on the pending Motions to Dismiss,
  Plaintiffs bury their request in their Omnibus Response, and the Plaintiffs
  condition their request upon the Court having “any doubt about the sufficiency
  of defendants’ Florida contacts.” (Resp. ECF No. 64 at 23.) This is not the proper
  way to request jurisdictional discovery. See United Techs. Corp. v. Mazer, 556
  F.3d 1260, 1280-81 (11th Cir. 2009) (affirming district court’s denial of
  jurisdictional discovery where the plaintiff “never formally moved the district
  court for jurisdictional discovery but, instead, buried such requests in its briefs
  as a proposed alternative to dismissing [defendant] on the state of the current
  record.”); see also, In re Takata, 396 F. Supp. 3d at 1156. For these reasons, the
  Plaintiffs’ informal request for jurisdictional discovery is denied.
Case 1:19-cv-22619-RNS Document 71 Entered on FLSD Docket 05/26/2020 Page 8 of 8



        4. Conclusion
         In sum, the Court grants the Defendants’ motions to dismiss (ECF Nos.
  52, 53) without leave to amend. 2 The Plaintiffs have had multiple opportunities
  to plead jurisdiction and have failed to do so. Further, the Plaintiffs have not
  requested leave to amend; nor have they indicated in their response to the
  Defendants’ motion any inclination whatsoever to do so. Wagner v. Daewoo
  Heavy Industries Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (“A district court
  is not required to grant a plaintiff leave to amend his complaint sua sponte when
  the plaintiff, who is represented by counsel, never filed a motion to amend nor
  requested leave to amend before the district court.”); Avena v. Imperial Salon &
  Spa, Inc., 17-14179, 2018 WL 3239707, at *3 (11th Cir. July 3, 2018) (“[W]e’ve
  rejected the idea that a party can await a ruling on a motion to dismiss before
  filing a motion for leave to amend.”)
         The Court directs the Clerk to close this case. Any pending motions are
  denied as moot.
        Done and ordered at Miami, Florida, on May 22, 2020.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge




        2 The Court also notes that it would be futile for Angelo Pou (and possibly
  for Enrique Falla) to amend their complaint because they do not appear to have
  actionable ownership interests. See Gonzalez v. Amazon, 2020 WL 2323032 (S.D.
  Fla. May 11, 2020) (Scola, J.).
